internal_revenue_service number release date index number ------------------------------------------ ------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita b05 plr-118950-14 date october legend taxpayers year year asset ------------------------------------------------------------------------------- -------------------------------------------- ---------------------------------------------- ------- ------- --------------------------------------------------------------------------------- dear ------------------------------------------ this letter responds to your request for a private_letter_ruling requesting consent to revoke an election out of the installment_method pursuant to sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations associated with taxpayer husband’s sale of asset facts taxpayers are husband and wife and use the calendar_year and the cash_method_of_accounting taxpayer husband owned asset but sold asset in year in return for his sale of asset taxpayer husband received a cash payment of thirty percent of the selling_price along with a promissory note for the remaining seventy percent of the selling_price to be paid to taxpayer husband over twelve years in year taxpayers’ accountant completed taxpayers’ year federal return the accountant however erroneously computed taxpayers’ taxable_income for year based on this faulty computation taxpayers’ accountant erroneously concluded that plr-118950-14 use of the installment_method under sec_453 would not be beneficial to taxpayers accordingly on taxpayers’ year federal return they reported all the gain from the sale of asset in year effectively electing out of the installment_method under sec_453 taxpayers’ accountant provided an affidavit indicating that the accountant’s erroneous computation and subsequent decision to not elect the installment_method under sec_453 was made solely by the accountant and that taxpayers were unaware that the return for year elected out of the installment_method taxpayers also provided affidavits indicating that they did not plan or participate in the decision to elect out of the installment_method under sec_453 and that their accountant’s action was the sole reason the installment_method was not used subsequently taxpayers’ accountant realized his mistake when preparing taxpayers’ year federal return taxpayers and their accountant immediately took action to request consent from the internal_revenue_service to revoke their election not to use the installment_method law and analysis sec_453 provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_15a_453-1 defines payment to include amounts actually or constructively received in the taxable_year under an installment_obligation sec_453 and sec_15a_453-1 provide that a taxpayer may elect out of the installment_method in the manner prescribed by the regulations sec_15a d provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method except as otherwise provided in the regulations sec_453 requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer's federal_income_tax return for the taxable_year of the sale sec_15a_453-1 provides that an election under sec_453 is generally irrevocable an election may be revoked only with the consent of the internal_revenue_service sec_15a_453-1 provides that revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes plr-118950-14 in the instant case taxpayers’ accountant erroneous computation when preparing taxpayers’ year federal return lead the accountant to elect out of the installment_method under sec_453 taxpayers were not aware of the accountant’s action when the accountant realized his erroneous computation he and taxpayers filed a request for consent to revoke the election out of the installment_method the information submitted indicates that taxpayers’ desire to revoke the election is due to the accountant’s oversight rather than hindsight by taxpayers or a purpose of avoiding federal income taxes conclusion based on careful consideration of all of the information submitted and the representations made taxpayers are granted permission to revoke the election out of the installment_method for the year sale of asset permission is granted for the period that end sec_75 days after the date of this letter in order to revoke their election out of the installment_method taxpayers must file an amended federal_income_tax return for year and any other previously filed returns on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter_ruling must be attached to each of the amended returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the computation of gain to be reported under the installment_method this ruling is directed only to taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-118950-14 the rulings contained in this letter are based upon information and representations submitted by taxpayers and their accountant and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely seoyeon sharon park assistant to the branch chief branch income_tax accounting
